Gilbert, J.
1. There was no evidence in the case requiring or authorizing a charge upon the subject of voluntary manslaughter, and the failure of the court to charge upon that subject was not error.
2. Even if the statement of the accused authorized a charge upon the ' subject of voluntary manslaughter, there was no request in writing to so charge; and in the absence of a written request -the court was not bound to present a theory of the case based solely upon the statement. Felder v. State, 149 Ga. 538 (101 S. E. 179).
3. The verdict is supported by • evidence; and this ' is conceded in the’ brief of the plaintiff in error. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concurs